Citation Nr: 1622617	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  10-31 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from October 1992 to October 1996.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction is now with the VA RO Detroit, Michigan.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

The Veteran claims he has a low back disability due to carrying a heavy full pack, body armor, and a rifle while completing long hikes during his active duty service and that he did not have back pain or problems prior to his military service.

While the Board regrets further delay, an additional remand is required prior to adjudicating the Veteran's claim.

The Veteran's claim was previously remanded by the Board in January 2015 to contact him and request that he identify all medical providers whom he has sought treatment with for his back and to complete and return authorizations to allow VA to attempt to obtain any identified private treatment records.  The RO sent the Veteran a February 2015 letter requesting this information; however, the Veteran did not respond to that letter and it was not returned as undeliverable.  The January 2015 remand directives also instructed the RO to obtain a VA examination.

At a March 2015 VA examination, the examiner found no diagnosed thoracolumbar disability.  The examiner neglected to obtain x-rays of the Veteran's back at that examination, noting that the Veteran's "claimed condition has been stable with no additional injury or trauma."  Relying on the Veteran's statements and the results of the physical examination, the examiner determined the 2009 x-rays accurately reflected the Veteran's current thoracic back condition.  The Board finds the March 2015 examination was inadequate and that a new one is required.  First, the X-ray report associated with the evidence of record and referenced by the examiner is from 1999, not 2009, as the examination report reflects.  Second, the Veteran initially filed his claim as one for service connection for a back disorder and throughout the appeal he and his representative have specifically narrowed his claim to service connection for a lumbar spine (low back) disability.  The examiner's medical opinion and analysis focused solely on whether the Veteran had a thoracic spine (mid-back) disability, presumably because the Veteran denied a low back condition at that examination.  Nevertheless, the Board finds the Veteran's case must be remanded to the RO or the Appeals Management Center (AMC) in Washington, D.C. to afford him a new examination, to include X-rays of the lumbar spine, and to obtain an adequate medical opinion regarding the etiology of any diagnosed lumbar spine (low back) disability.

Prior to affording the Veteran a new examination, the RO or AMC must contact the Veteran and request that he provide signed authorizations allowing the RO or AMC to obtain medical records from any private medical providers whom he has sought treatment with for his back.

Regardless of the Veteran's response to that letter and, despite the fact that it appears that the Veteran does not receive any healthcare treatment through the VA Healthcare System, on remand the RO must request VA treatment records from all appropriate sources.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C., for the following actions:

1.  The RO or AMC must contact the Veteran and request that he complete authorizations to allow VA to obtain medical records from any private medical providers whom he has sought treatment with for his back.  Based on his response, the RO or AMC must attempt to procure copies of all records which have not been obtained from identified private treatment sources.

Regardless of the Veteran's response, the RO or AMC must request VA treatment records from all appropriate sources.

All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts, the RO or AMC is unable to secure any medical records, the Veteran and his representative must be notified in accordance with VA regulations and be given an opportunity to respond.  See 38 C.F.R. § 3.159(e) (2015).

2.  Upon completion of the above, the Veteran must be afforded a new VA thoracolumbar spine examination, by an examiner other than the one who performed the March 2015 examination, to determine the etiology of any diagnosed lumbar or thoracic back disabilities.  The Veteran's electronic claims file must be made available to and reviewed by the examiner.  

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished, to include x-rays of the lumbar and thoracic spine.  The examiner must elicit from the Veteran, and document in the examination report, a full history of any symptoms, injuries, and treatment pertaining to his back during and since active duty service.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state:

* Whether any lumbar back disability diagnosed during the appeal period (from November 2008 to the present) is at least as likely as not (50 percent probability or higher) related to the Veteran's active duty service.

A complete rationale for this opinion must be provided.  If the examiner is unable to provide the requested opinion, he or she must state why this is so.

3.  The RO or AMC must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the claims file which shows that notice scheduling the examination was sent to the Veteran's last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Prior to readjudicating the Veteran's claim, the examination report must be reviewed by the RO or AMC to ensure that it is in complete compliance with the directives of this Remand.  If deficient in any manner, the RO or AMC must implement corrective procedures at once.

5.  After completing the above actions, and any additional development deemed necessary, the RO or AMC must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

